Name: Commission Regulation (EC) No 1509/2000 of 12 July 2000 amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  Europe;  consumption
 Date Published: nan

 Avis juridique important|32000R1509Commission Regulation (EC) No 1509/2000 of 12 July 2000 amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 174 , 13/07/2000 P. 0007 - 0010Commission Regulation (EC) No 1509/2000of 12 July 2000amending items in the specifications for several names listed in the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, the French Government has requested that items be amended in the specifications for several names registered by Commission Regulation (EC) No 1107/96(3), as last amended by Council Regulation (EC) No 813/2000(4). Those applications have been considered and the amendments deemed minor ones.(2) As regards the name "Volailles de Bresse" registered as a protected designation of origin under "national requirements" in the specification provided for in Article 4 of Regulation (EEC) No 2081/92, "Decree of 4 January 1995" should be replaced by "Decree on the registered designation of origin 'Volailles de Bresse'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(3) As regards the name "Miel de Sapin des Vosges" registered as a protected designation of origin in the specification provided for in Article 4 of that Regulation, all references to the French decree of 30 July 1996 should be replaced by "Decree on the registered designation of origin 'Miel de Sapin des Vosges'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(4) As regards the name "Chaource" registered as a protected designation of origin under "national requirements" in the specification provided for in Article 4 of that Regulation, "Decree of 29 December 1986" should be replaced by "Decree on the registered designation of origin 'Chaource'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities. It also amends the wording of the transitional provision on the possibility of ripening the cheese outside the geographical area.(5) As regards the name "Foin de Crau" registered as a protected designation of origin under "national requirements" in the specification provided for in Article 4 of that Regulation, "Decree of 31 May 1997" should be replaced by "Decree on the registered designation of origin 'Foin de Crau'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities.(6) As regards the name "Lentille verte du Puy" registered as a protected designation of origin in the specification provided for in Article 4 of that Regulation, all references to the French decree of 7 August 1996 should be replaced by "Decree on the registered designation of origin 'Lentille verte du Puy'". The new decree replaces the previous one to take account of a judgment of the Court of Justice of the European Communities. It also amends the wording of the provision on the technical conditions under which the lentils are dried.(7) As regards the name "Olives noires de Nyons" registered as a protected designation of origin in the specification provided for in Article 4 of that Regulation, a new detail should be added to allow a tolerance in the minimum olive diameter of 14 mm. Consequently, 5 % of the olives may be not less than 13 mm in diameter. This does not affect the link between the product and the designated area.(8) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Luxembourg Government has requested that the specifications for two names be amended. Since these are only slight alterations to the names, they are deemed minor amendments.(9) As regards the name "Miel Luxembourgeois de marque nationale" registered as a protected designation of origin, it should be altered to "Miel - Marque nationale du Grand-DuchÃ © de Luxembourg".(10) As regards the name "Beurre rose de marque nationale du Grand-DuchÃ © de Luxembourg", it should be altered to "Beurre rose - Marque nationale du Grand-DuchÃ © de Luxembourg".(11) In accordance with Article 9 of Regulation (EEC) No 2081/92, the German Government has requested that an item be amended in the specification for the name "Schwarzwaldforelle" registered as a protected geographical indication by Commission Regulation (EC) No 2325/97(5). The sentence "The addition of pure oxygen for raising trout in the Black Forest is prohibited" is replaced by "The raising of trout in the Black Forest in closed-circuit installations is prohibited". This is because the addition of pure oxygen has become common practice on fish farms for economic and ecological reasons, without impairing the quality of the product or affecting the link between the product and the designated area. It improves the health of the fish and is supported by the most recent scientific publications on this matter. As a result, it is deemed a minor amendment.(12) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Greek Government has requested that an item be amended in the specification for the name "Kasseri" registered as a protected designation of origin by Regulation (EC) No 1107/96, to increase the maximum moisture content of this cheese from 40 % to 45 %, i.e. the limit applying to similar medium-hard cheeses competing with Kasseri. The 40 % limit is difficult to achieve in practice. Since the link between the product and the designated area is not affected, this is deemed a minor amendment.(13) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92, by decision of 6 June 2000 the Commission decided not to apply the Article 6 procedure, considering the amendments to be minor.(14) The amendments have also been found to comply with Regulation (EEC) No 2081/92. As a result, they should be registered and published,HAS ADOPTED THIS REGULATION:Article 1The amendments set out in the Annex are registered and published in accordance with Article 6(4) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 100, 20.4.2000, p. 5.(5) OJ L 322, 25.11.1997, p. 33.ANNEXFRANCEVolailles de BresseRequirements (if any) (Article 4(2)(i)):Instead of "Decree of 4 January 1995" read "Decree on the registered designation of origin "Volailles de Bresse"".Miel de Sapin des VosgesRequirements (if any) (Article 4(2)(i)):Instead of "Decree of 30 July 1996" read "Decree on the registered designation of origin "Miel de Sapin des Vosges"".ChaourceRequirements (if any) (Article 4(2)(i)):Instead of "Decree of 29 December 1986" read "Decree on the registered designation of origin "Chaource"".Foin de CrauRequirements (if any) (Article 4(2)(i)):Instead of "Decree of 31 May 1997" read "Decree on the registered designation of origin "Foin de Crau"".Lentille verte du PuyRequirements (if any) (Article 4(2)(i)):Instead of "Decree of 7 August 1996" read "Decree on the registered designation of origin "Lentille verte du Puy"".Olives noires de NyonsDescription (Article 4(2)(b))"5 % of the olives may be not less than 13 mm in diameter".LUXEMBOURGMiel luxembourgeois de marque nationaleName (Article 4(2)(a))Instead of "Miel luxembourgeois de marque nationale" read "Miel - Marque nationale du Grand-DuchÃ © de Luxembourg".Beurre rose de marque nationale du Grand-DuchÃ © de LuxembourgName (Article 4(2)(a))Instead of "Beurre rose de marque nationale du Grand-DuchÃ © de Luxembourg" read "Beurre rose - Marque nationale du Grand-DuchÃ © de Luxembourg".GERMANYSchwarzwaldforelleMethod of production (Article 4(2)(e)Instead of "The addition of pure oxygen for raising trout in the Black Forest is prohibited" read "The raising of trout in the Black Forest in closed-circuit installations is prohibited".GREECEKasseriDescription (Article 4(2)(b))Instead of "with a maximum moisture content of 40 %" read "with a maximum moisture content of 45 %".